Citation Nr: 0019846	
Decision Date: 07/28/00    Archive Date: 08/02/00

DOCKET NO.  93-04 534	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to an increased rating for duodenal ulcer 
disease, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant's spouse and R. F. del R., M.D.



ATTORNEY FOR THE BOARD

J. A. McDonald, Counsel


INTRODUCTION

The veteran served on active military duty from April 1967 to 
April 1969.  This case comes before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from the Department of 
Veterans Affairs (hereinafter VA) regional office in San 
Juan, Puerto Rico (hereinafter RO).  

A rating decision dated in February 2000, denied entitlement 
to eligibility for Dependents' Educational Assistance under 
38 U.S.C.A. Chapter 35.  A notice of disagreement to this 
action was received in March 2000, and thereafter the RO 
issued a statement of the case in May 2000.  By 
correspondence received by the Board in May 2000, the veteran 
stated that he wished to continue his appeal as to this 
issue.  The substantive appeal must be filed with the VA 
office from which the claimant received notice of the 
determination being appealed.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. § 20.300 (1999); see also Beyrle v. Brown, 9 
Vet. App. 24, 28 (1996) (hearing testimony before the Board, 
even though given within the one-year notice of disagreement 
filing period, cannot constitute a valid notice of 
disagreement, because it was taken before the Board and not 
the RO and it did not serve to trigger or initiate appellate 
review).  An application for review on appeal shall not be 
entertained unless it is in conformity with chapter 71, Title 
38, United States Code.  38 U.S.C.A. § 7108 (West 1991).  
There has not been an adequate appeal of the issue, so any 
purported appeal is not in conformity with the law.  
Therefore, the appeal was not perfected, and the Board is 
without jurisdiction to adjudicate this claim.  38 U.S.C.A. 
§§ 7104, 7105, 7108 (West 1991); 38 C.F.R. §§ 20.101, 20.200, 
20.202 (1999); YT v. Brown, 9 Vet. App. 195 (1996).  



FINDING OF FACT

On May 30, 2000, prior to the promulgation of a decision in 
the appeal, the Board received notification from the veteran 
that a withdrawal of this appeal was requested.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
veteran have been met.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§ 20.202, 20.204 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204.  Withdrawal may be 
made by the veteran or by his or her authorized 
representative, except that a representative may not withdraw 
a substantive appeal filed by the veteran personally without 
the express written consent of the veteran.  38 C.F.R. 
§ 20.204.  By correspondence received by the Board in May 
2000, the veteran requested that the issue of entitlement to 
an increased rating for duodenal ulcer disease be withdrawn 
from appellate status.  The veteran has withdrawn this appeal 
and, hence, there remain no allegations of errors of fact or 
law for appellate consideration.  Accordingly, the Board does 
not have jurisdiction to review the appeal and it is 
dismissed without prejudice.





	(CONTINUED ON NEXT PAGE)

ORDER

The appeal of entitlement to an increased rating for duodenal 
ulcer disease is dismissed.


		
C. P. RUSSELL
	Member, Board of Veterans' Appeals

 


